Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 9-21 in the reply filed on 3 December 2021 and Species I, Figure 2A by phone on 14 January 2021 is acknowledged. Affirmation of the telephonic election must be made by applicant in replying to this Office action.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant is advised to amend withdrawn process claims to being commensurate in scope during prosecution to be considered for rejoinder.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is unclear and indefinite as to whether the recited term “finger-proof” is requiring a specific dimensional configuration of the described slots and holes; or the presence of any structural element which would limit the insertion of a finger.  For the purpose of comparison to 
Any claims dependent are also rejected for the same.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Takishita et al. (US 9431811) in view of Kameyama (US 5576516).
Regarding claims 9, 11 and 13, Takishita discloses a battery module comprising: a battery cell having a terminal (1:30-61); a nonconductive terminal cap (case 110 with resin cover 120 providing finger-proof feature) secured to the terminal via an attachment feature (locking frame 120K; Fig 1; 6:25-41), the terminal cap has a slot exposing a terminal portion of the terminal pad in an assembled condition (top of the cases 110; 5:31-42); a bus bar (B) having an end received in the slot in the assembled condition in which the end is in electrical contact with the terminal pad (tie in series battery cells which are not shown in the figures; 5:22-42); but does not explicitly teach a terminal pad with a threaded member, a nonconductive shroud enclosing the bus bar, with the end extending through shroud and a bolt having first and second bolt portions, the first bolt portion contained within the shroud, and the second bolt portion secured to the threaded member to clamp the end of the bus bar into engagement with the terminal pad.  

    PNG
    media_image1.png
    888
    770
    media_image1.png
    Greyscale


Regarding claim 10, Takishita discloses the battery module of claim 9, wherein the battery cell is a first battery cell, and comprising a second battery cell (battery cells; 3:9-24), wherein the end is a first end, and the bus bar has a second end for second bolt (opposing side of bus bar; Fig 1).
Regarding claim 12, Takishita discloses the battery module of claim 11, wherein the attachment feature includes at least one snap (locking mechanism) secured to a perimeter of the terminal pad (3:54-67).  
Regarding claim 14, Modified Takishita further discloses the battery module of claim 13, wherein the shroud includes first and second shroud portions secured to one another about the bus bar (Takishita modified with cover base with retaining portion of Kameyama), the second hole is provided in the second shroud portion (respective holes within bus bar), and the first shroud portion includes an access hole that is finger-proof (provided resin cover) and is aligned with the first bolt portion (Fig 1 of Takishita) and configured to receive a tool that cooperates with a head of the first bolt portion (space provided around hole/bolts).  

However, the court held that the configuration of the claimed device was found obvious absent persuasive evidence that the particular configuration was significant. In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966).  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to adjust the configuration and shape of the bus bars and terminal cap to connect with the respective bolts, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to select the shape of the bus bar ends and terminal slots for the purpose of providing matched connections to provide strong electrical and mechanical connections for the assembled battery module.

	Regarding claim 17, Takishita discloses a method of electrically connecting cells of a battery module, comprising the steps of: securing a nonconductive terminal cap (case 110 with resin cover 120 providing finger-proof feature) over a conductive battery cell terminal (Fig 1), wherein the terminal cap includes a hole and a slot exposing a terminal portion of the terminal (top of the cases 110; 5:31-42); 

b) locating the end in the slot (bus bar sitting in the accommodating portion);
but does not explicitly teach a nonconductive shroud enclosing the bus bar with the end extending through a shroud and securing the bolt to the terminal through the hole to clamp the end into engagement with the terminal.  
Kameyama teaches a method of connecting terminals for connecting battery posts (bolts with upper and lower portions) made of a partly curved metal piece (terminal pad) that has a hole formed at either end (threaded member) and protective cover for a terminal which is provided with a cover base having a retaining portion (38; nonconductive shroud) formed in it so that it can receive and hold the connecting terminal in position with holes through which the battery posts can be inserted and concentric secured by means of nuts (6:28-47).  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide terminals partly formed of curved metal pieces (terminal pad) with holes which match up concentrically (threaded members) to a cover base with a retaining portion (nonconductive shroud) to secure by means of nuts (clamped engagement) in the battery module of Takishita because Kameyama recognizes that such a method of electrically connecting terminals and protective cover allows for the components to be held in position.
Regarding claim 18, Takishita discloses the method of claim 17, wherein the securing step includes snapping the terminal cap to a perimeter of the terminal (3:54-67).  
Regarding claims 19 and 20, Takishita discloses the method of claim 17, wherein the terminal cap includes a pair of the slot (multiple portions receiving the bus bars), wherein the slot is finger-proof (resin cover covering the respective portions; 5:31-43); the terminal cap includes a post interiorly arranged with respect to the slot (walls of the busbar accommodating portions) but does not explicitly teach the end of the bus bar has a U-shape provided by legs, 
However, the court held that the configuration of the claimed device was found obvious absent persuasive evidence that the particular configuration was significant. In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966).  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to adjust the configuration and shape of the bus bars/slots while positioning to connect with the respective bolts, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to select the shape of the bus bar ends and terminal slots for the purpose of providing matched connections to provide strong electrical and mechanical connections for the assembled battery module.
Regarding claim 21, Takishita does not teach inserting a tool through an access hole in the shroud to engage a head of the bolt, and rotating the bolt with the tool, wherein the access hole is finger-proof.
Kameyama teaches a method of connecting terminals for connecting battery posts (bolts with upper and lower portions) so that it can receive and hold the connecting terminal in position with holes through which the battery posts can be inserted and concentric secured by means of nuts (6:28-47).  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to apply tools as needed within accessible holes which match up concentrically to a battery modules to secure by means of nuts (clamped engagement) in the battery module connecting method of Takishita because Kameyama recognizes that such a method of electrically connecting terminals and protective cover allows for the components to be held in position.


Contact/Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsumura (US 2002/0134572) discloses a fuse unit (Abstract; Fig 6) which is provided with a resin body (261) and protective cover (210) formed of a synthetic resin [0077-0084].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727